                                 UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  ALEJANDRO NAVA, et al.,                              Case No. 18-cv-01423-VC
                   Plaintiffs,
                                                       ORDER GRANTING MOTIONS TO
             v.                                        DISMISS THE FIRST AMENDED
                                                       COMPLAINT
  KOBE STEEL, LTD., et al.,
                                                       Re: Dkt. Nos. 78, 80
                   Defendants.

          In 2017, Kobe Steel admitted publicly that it had been falsely certifying that its metals

met industry standards like minimum tensile strength, thickness, and durability. The plaintiffs

allege that those metals likely ended up in their Toyota Priuses, and thus, because the

certification requirements relate to the safety and performance of the vehicles, their cars are now

unsafe.

          1. The facts alleged in the First Amended Complaint plausibly support the conclusion that

there are non-conforming Kobe-made materials somewhere in the plaintiffs’ Priuses. But the
plaintiffs have not alleged any sort of malfunction or other negative effect caused by the

presence of those materials in Priuses. In other words, even if the plaintiffs have plausibly

alleged a latent defect, they have not plausibly pleaded that the defect has caused safety issues in

their cars. See Clemens v. DaimlerChrysler Corp., 534 F.3d 1017, 1022-23 (9th Cir. 2008);

Daugherty v. American Honda Motor Co., 144 Cal. App. 4th 824, 832 (2006); Elias v. Hewlett-

Packard Co., 903 F. Supp. 2d 843, 850 (N.D. Cal. 2012).

          The plaintiffs respond that their Priuses need not have manifested a safety issue before

bringing their warranty claims; contending instead that the cars need only “contain[] an inherent
defect which is substantially certain to result in malfunction during the useful life of the
product.” Hicks v. Kaufman and Broad Home Corp., 89 Cal. App. 4th 908, 918 (2001) (emphasis

added). Assuming this standard applies here, the facts alleged are insufficient to meet it.1 The

complaint describes the conclusions of an expert, hired by the plaintiffs, who surveyed Toyota’s

history of recalls and maintenance advisories, identified four defects that he believes were

consistent with what one would expect if substandard materials were used, and surmised that

Kobe may have provided some of the materials involved in the failed car parts. But even if the

expert’s inferences regarding Kobe-made materials being the cause of those malfunctions were

plausible, none of those malfunctions occurred in Priuses. Therefore, the complaint does not

adequately allege with “substantial certainty” that the non-conforming materials in the plaintiffs’

cars are likely to result in malfunction. See Williams v. Yamaha Motor Co., 851 F.3d 1015, 1028

(9th Cir. 2017).2

       In addition, the plaintiffs do not state fraud-based claims against Toyota. Because the

UCL, FAL, CLRA, and common law fraudulent concealment claims sound in fraud, the

heightened pleading standard of Rule 9(b) of the Federal Rules of Civil Procedure apply. In an

attempt to satisfy this standard, the plaintiffs rely in part on the same expert analysis of Toyota’s

recalls discussed above, and they argue that the recalls should have put Toyota on notice that

substandard metals, possibly produced by Kobe, may be causing safety risks in their vehicles.

But this chain of inferences does not support a claim that Toyota had knowledge of Kobe’s false
certification of its metals, especially since the recalls didn’t involve Priuses. Nor can Toyota’s

knowledge be imputed from the company’s part-ownership of Kobe.

       2. The plaintiffs’ fraud-based claims against Kobe are somewhat difficult to understand.


1
 The parties dispute whether this standard applies, and there is debate about whether it does.
See, e.g., Elias, 903 F. Supp. 2d at 850-51. Because the plaintiffs lose under the standard they
urge, there’s no need to decide whether it’s the right one.
2
 It’s worth emphasizing that Toyota’s motion to dismiss relies on the notion that the plaintiffs
haven’t discovered any specific safety issues stemming from the presence of those materials.
Therefore, as Toyota’s counsel acknowledged at the hearing, it’s likely that, were consumers to
discover more concrete evidence of safety risks posed by such materials in the future, the
applicable statutes of limitations would be tolled by the discovery rule.


                                                  2
Kobe’s misconduct, as alleged in the complaint, was falsely certifying that its metals met

industry standards. Specifically, this means Kobe made affirmative misrepresentations to Toyota,

which ostensibly relied on the certifications in designing and manufacturing its cars. However,

the plaintiffs style their fraud-based claims against Kobe not as affirmative misrepresentation

claims but as pure “omission” claims. It appears as if the plaintiffs are contending that there was

an “omission” in the sense that Kobe had a duty to disclose to Toyota’s customers that it was

making false representations to Toyota. Whatever else may be said about this theory, it ignores

the fact that, for consumer product cases involving pure omissions, the Ninth Circuit has

interpreted California law as requiring a plaintiff to plead (among other things) that the

undisclosed information pertained to a product’s central function or created a safety hazard.

Hodsdon v. Mars, Inc., 891 F.3d 857, 864 (9th Cir. 2018); Wilson v. Hewlett-Packard Co., 668

F.3d 1136, 1141 (9th Cir. 2012). And for the reasons already discussed, the plaintiffs have not

adequately alleged that the substandard materials adversely affect the central function of the

Prius or creates a safety hazard for the Prius.

       The plaintiffs have articulated an alternative, common-sense theory that: (i) the

certification requirements relate in part to safety and fuel efficiency; (ii) if Toyota and the public

had known that Kobe’s falsely-certified metals had found its way into Priuses, this would have

affected the market value of the cars; and therefore (iii) Kobe’s fraud caused the plaintiffs to pay
too much for their cars. But under California law (or at least under the Ninth Circuit’s

interpretation of California law), there is no room for this theory in a pure omissions case

involving consumer products absent a plausible allegation that the omission relates to a central

function or an actual safety hazard. Thus, although perhaps they had no choice, the plaintiffs’

decision to characterize their fraud claims against Kobe as omissions claims is fatal.

                                                   * * *

       Although it appears highly unlikely that the plaintiffs will be able to state a claim against

Toyota, and it’s perhaps also unlikely that they will be able to state a claim against Kobe, in an
abundance of caution the plaintiffs will be granted leave to amend one last time. Any amended


                                                  3
complaint is due 21 days from this order.



       IT IS SO ORDERED.

Dated: July 18, 2019
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                              4
